Citation Nr: 0525739	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  97-29 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to a disability evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD), on appeal 
from the initial determination.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that assigned a 30 percent disability rating for 
PTSD, after granting service connection for the same.  The 
effective date of the award was December 9, 1996, which was 
the date the veteran filed his claim.  The veteran appealed 
the assigned rating. By a rating action dated in August 1998, 
the RO increased the disability rating to 50 percent, 
effective from December 9, 1996.  In March 2002, the RO 
increased the rating assigned for PTSD from 50 to 70 percent, 
effective from February 25, 2001.  The veteran was also 
awarded a total disability evaluation based on individual 
unemployability.

The Board issued a decision in June 2002 that determined that 
the 50 percent rating for PTSD assigned from December 9, 1996 
to February 24, 2001 was proper. The Board also denied the 
assignment of a disability rating in excess of 70 percent for 
PTSD since February 25, 2001.  The veteran appealed this 
decision.  In September 2003, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion of 
the parties and vacated the Board's June 2002 decision.

In June 2004, the Board remanded the matter to the RO via the 
Appeals Management Center (AMC) to obtain additional evidence 
and cure certain due process deficiencies.  The matter was 
returned to the Board in August 2005 for final appellate 
consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  For the period prior to February 25, 2001, the evidence 
of record has not demonstrated that the veteran's PTSD 
resulted in severe social and industrial impairment, or 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and, an inability to establish and maintain 
effective relationships.

3.  Resolving all doubt in the veteran's favor, his PTSD 
resulted in total social and industrial impairment from 
February 25, 2001, which was the date he was hospitalized due 
to symptoms related to his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 50 percent for 
PTSD have not been met for the period prior to February 25, 
2001.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
9411 (2004).

2.  The criteria for a 100 percent rating for PTSD have been 
demonstrated for the period since February 25, 2001.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in March 2001 and June 2004, the RO advised 
the veteran of the essential elements of the VCAA.  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
for an increased rating, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to establish his claim for a higher disability evaluation.  
The June 2004 letter specifically informed the veteran to 
provide "any other evidence or information" to VA that he 
felt would support his claim.  The March 2001 and June 2004 
letters therefore provided the notice of all four elements 
that were discussed above.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

The July 1997 rating decision, September 1997 Statement of 
the Case (SOC), and Supplemental Statements of the Case 
(SSOCs) dated in August 1998, March 2002, and July 2005 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claim for an increased rating.  
The July 2005 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

Service medical records have been associated with the claims 
folder.  Inpatient and outpatient treatment records from the 
Atlanta VA Medical Center (VAMC) and Decatur VAMC have also 
been obtained.  The veteran has not identified any additional 
outstanding medical records that would be pertinent to the 
claim on appeal.  Indeed, the veteran reported in July 2004 
that he had no additional evidence except for his records 
from the Decatur VAMC.  The veteran was afforded VA 
examinations in February 1997, April 2001, and January 2005 
for the purpose of determining the nature and severity of his 
PTSD.  The Board therefore finds that VA has satisfied its 
duty to notify (each of the four content requirements) and 
the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2004) (2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
March 2001 notice was not given prior to the initial 
adjudication, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2001 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in July 2005.  

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The claim for an increased evaluation for PTSD originated 
from the RO decision that granted service connection for that 
disability.  The claim therefore stem from the initial rating 
assigned to that disability.  At the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The criteria for evaluating PTSD are found at 38 C.F.R. Part 
4, Diagnostic Code 9411 (2004).  A 50 percent rating may be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and, difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating, may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and, an inability to establish and maintain 
effective relationships.

The next and highest rating, a 100 percent scheduler 
evaluation, contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2004).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and a 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health- 
illness.  The higher the score, the better the functioning of 
the individual. For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

Prior to February 25, 2001

Evidence received in support of the veteran's claim includes 
treatment records from the Atlanta VAMC and Decatur VAMC.  
Dated between December 1996 and February 2001, the records 
establish the veteran received ongoing treatment for his 
service-connected PTSD.  The veteran's initial treatment 
appears to have started in March 1997.  At that time, he 
complained of sleeplessness, avoidance, hyperalertness, 
nightmares, flashbacks, depression, and emotional numbing.  
An April 1997 intake report indicated that his affect was 
tearful and at times labile.  His mood was depressed.  He 
denied audio and visual hallucinations and homicidal or 
suicidal ideation.  His thought process was organized.  The 
veteran had some paranoid delusions.  Insight and judgment 
were fair.  There was some decrease in attention and 
concentration.  The assessment was PTSD and major depressive 
disorder.  The veteran was assigned a score of 50 on the GAF 
scale.  

When he was seen in August 1997, the veteran reported that he 
was doing better.  He said he was getting up and doing more.  
He also expressed improvement in mood and ability to control 
his temper.  He was alert and oriented.  His speech was 
normal in rate and tone.  His affect was brighter and mood 
was less depressed.  Associations were tight.  There were no 
perceptual disturbances.  While there was some paranoid 
thought content, the veteran displayed no fixed delusional 
system.  He had no homicidal or suicidal ideations.  His 
insight and judgment were improving.  Similar findings were 
made in updates dated from October 1997 to January 2001.

On February 25, 2000, the veteran was admitted to the 
hospital for complaints of dizziness.  He also expressed 
concern regarding violent tendencies.  The impression was 
orthostatic hypotension.  He was also bradycardic.  It was 
felt that his symptoms were due in part to the Paxil he was 
taking for his PTSD.  The physician recommended that the 
veteran stop using Paxil and consult his physician on an 
alternate medication.  

Also for consideration is the report of a VA psychiatric 
examination conducted in February 1997.  The veteran 
complained of depression, flashbacks, intrusive memories, and 
nightmares.  He said he had thought about suicide but never 
tried it.  He said he did not trust people.  He indicated 
that he was twice married and twice divorced.  The veteran 
reported that he had suffered a heart attack in 1993, and 
that he had not been able to return to work since 1995.  His 
behavior looked like a very sad person.  His affect was very 
constricted and labile.  His mood was depressed.  The 
veteran's thinking was coherent and fairly relevant.  No 
paranoid ideation was elicited.  Concentration and memory 
seemed fairly preserved.  Insight was fair.  The diagnosis 
was severe and chronic PTSD with major depression.  He was 
assigned a GAF score of 50.

Based on the above evidence, the Board finds that a rating in 
excess of 50 percent for the veteran's PTSD for the period 
prior to February 25, 2001, is not warranted.  The evidence 
does not show that the symptoms related to the veteran's PTSD 
more closely approximate the criteria for the next higher 
rating, of 70 percent.  Although he was assigned a GAF score 
of 50 in February and April 1997, the veteran was not shown 
to exhibit such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, 
intermittently illogical speech, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively, spatial disorientation, 
impaired impulse control, or neglect of personal hygiene.  
Further, while he was unemployed during this period, there 
was no evidence indicating that the symptoms of his PTSD 
prevented him from working.  Indeed, at the time of his 
February 1997 examination, the veteran reported that he had 
stopped working because of his heart problems.  The veteran's 
symptoms, as described by the medical evidence, more closely 
approximate the criteria for a 50 percent evaluation, and the 
veteran's PTSD does not warrant a higher rating for the 
period prior to February 25, 2001.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Period since February 25, 2001

The Board finds that the criteria for a total schedular 
rating were met or nearly approximated from the period since 
February 25, 2001.  The veteran's GAF score on examination in 
April 2001 and January 2005 was placed at 41 and 45, and such 
a score is generally indicative of serious impairment in 
social, occupational, or school functioning, to include the 
inability to keep a job.  Moreover, unlike the report of the 
February 1997 VA examination, the report of the April 2001 
examination specifically indicated that the veteran's GAF 
score of 41 was due entirely to his PTSD.  The examiner also 
indicated that the veteran's PTSD resulted in him having no 
friends and being unable to keep a job.  The Board 
acknowledges that the January 2005 report indicated that the 
veteran's inability to work was due to his PTSD but also his 
physical problems.  As the opinion is in relative equipoise 
on the question as to whether the veteran's unemployability 
could be due solely to his PTSD, the Board will liberally 
construe the opinion as one stating that the veteran's PTSD 
has resulted in an inability to maintain or retain 
employment.  

Further, while the veteran has not exhibited all of the 
symptoms listed in the schedular criteria for a 100 percent 
rating, outpatient records and VA examination reports show he 
endorsed symptoms of severe sleep difficulty, paranoid 
thoughts, persecutory ideations (delusions), irritability and 
anger outbursts, poor impulse control, and near constant 
depression.  The veteran's symptoms, for the period since 
February 25, 2001, more closely approximate the criteria for 
a 100 percent schedular evaluation, when doubt is resolved in 
his favor.  38 C.F.R. § 4.130, Diagnostic Code 9411.



ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied for period prior to February 25, 2001.

Entitlement to a total schedular rating for PTSD is granted 
for the period since February 25, 2001, subject to the 
regulations governing the award of monetary benefits.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


